Order reversed as matter of discretion, with $10 costs and disbursements, and motion granted, with $10 costs. The two actions are consolidated with appellant as the plaintiff and respondent as defendant in the consolidated action and the place of trial fixed in Seneca County. Memorandum: In our opinion the discretion of the Special Term was improvidently exercised. All concur. (Appeal from an order of Wayne Special Term denying a motion to consolidate two actions arising out of an automobile accident.) Present — McCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.